PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/177,466
Filing Date: 1 Nov 2018
Appellant(s): FEUTZ et al.



__________________
Attorney Nicholas Panno, Reg. No. 68513
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	In the brief, the appellant has argued:
<Argument 1>
The combination of Yanacek and Odenheimer does not disclose the features of independent claim 1 because it does not disclose “in response to the validating, identifying, by the processor, a central-authority sourced service provider access key that triggers the service provider to provide the client with access to the service” as recited in claim 1.

	In response to argument 1, the combination of Yanacek and Odenheimer does disclose the features as recited in claim 1.  The rejection cites Odenheimer, paragraphs 29, 31, and 32.  At paragraph 29, Odenheimer teaches authentication of the user via SSO token.  This is an initial authentication in a multi-phase process.  Here, the authentication via SSO token is a further example of the validating as claimed.  Although Yanacek already discloses the claimed “validating” followed by an additional authentication phase, it is worth noting that both Yanacek and Odenheimer complete an initial authentication for the user in advance of the additional authentication phase, just as is claimed.  Where Yanacek lacks the explicit use of a central-
Especially relevant to the appellant’s remarks, the rejection also cites Odenheimer, paragraph 31, which shows the granting of a cloud token that is valid for use of the cloud service.  This is seen to meet the limitation at hand as the cloud token provides the user with access to the cloud service.  The language qualifying the key as “central-authority sourced” does not distinguish over Odenheimer as the cloud token is granted by the trusted provider side (also discussed further below).  The language “central-authority sourced” is interpreted in plain meaning as the key being generated by, or granted by, or provided from, etc. the central authority side of the network architecture.
Further the rejection also cites Odenheimer, paragraph 32, which shows that the cloud token is passed to the browser and the browser sends a second request for service including the cloud token.  Clearly, this meets the remainder of the argued limitation as the cloud token is sent “to the client” (Odenheimer’s browser) and the client provides the cloud token “in a subsequent request to the service” (Odenheimer’s second request for service).
In the brief, the appellant argues that “the token (regarded as the service provider access key by the Examiner) is not a central-authority sourced service provider access key identified by a processor of a central authority separate from the client and the service provider.”  However, the token to which the appellant is referring is Odenheimer’s SSO token, which, as noted by the appellant, is sourced by “user mapper of customer landscape and identity provider of customer landscape.”  Here, the appellant’s analysis misses the mark as the rejection actually aligns Odenheimer’s cloud token to the claimed “central-authority sourced service provider access key.”  Odenheimer explicitly states that this cloud token is provided by the authority side of the 
Returning to the language “central-authority sourced,” the appellant clearly admits in the brief that in Odenheimer “Business identification service of trusted provider serves as a central authority.”  See the bottom of page 9 of the brief.  Further it is clear throughout Odenheimer, as well as throughout the appellant’s discussion of Odenheimer in the brief, that the business identification service is a part of the trusted provider and, as such, is distinct from the customer landscape.  Further, the business identification service is separate from the cloud services themselves at the trusted provider side.  See Odenheimer, figure 1, items 114 and 110.
Next in the brief, the appellant returns to the argument that “the key of Odenheimer is generated by the user mapper” and “the user mapper is part of the customer landscape and not part of the business identification service.”  However, as discussed above, the appellant has conflated Odenheimer’s SSO token with the cloud token.  Clearly, the cloud token is granted by the business identification service.
The above analysis also applies to the similar limitation in independent claim 13.  The appellant’s summary of Odenheimer on page 11 of the brief still fails to take into consideration the teachings of the cloud token as explicitly cited in the rejection and discussed at length here throughout.
Finally, for the convenience of the Board, it is noted that an appeal brief has also been filed in co-pending application 16/177,465, where similar claim limitations have been argued by the appellant.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Victor Lesniewski/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        

Conferees:
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.